United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2678
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Jasmine Mary Lynn Sheley

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: March 19, 2021
                              Filed: May 21, 2021
                                 ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

ERICKSON, Circuit Judge.

       Jasmine Mary Lynn Sheley was indicted on one count of conspiracy to
distribute at least 50 grams of actual methamphetamine and at least 500 grams of a
mixture or substance containing a detectable amount of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; and six counts of
distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1) and
841(b)(1)(A), (B), or (C). Pursuant to 21 U.S.C. § 853, the indictment also sought
forfeiture of $13,400 in United States currency, which was seized from a residence
in Davenport, Iowa. Sheley pled guilty to all counts and was sentenced on each count
to a term of imprisonment of 144 months, to run concurrently. Sheley, however,
denied the money was subject to forfeiture. At the conclusion of an evidentiary
hearing, the district court1 determined the money was subject to forfeiture because it
was used to commit or facilitate illegal drug activities. See 21 U.S.C. § 853(a)(2).
Because the district court’s factual findings are supported by the record and it did not
err in concluding the money was subject to forfeiture under 21 U.S.C. § 853(a)(2), we
affirm.

I.    BACKGROUND

       Sheley came to the attention of law enforcement when she was present during
a drug transaction between an undercover officer and a person under investigation.
The person under investigation then introduced Sheley to the undercover officer,
allowing the undercover officer to buy “ice” methamphetamine (methamphetamine
with a purity of 80% or more) directly from Sheley. The undercover officer, using
pre-recorded buy funds, purchased methamphetamine from Sheley six times during
the period from August 20, 2019, to September 5, 2019. In total, the undercover
officer gave $6,575 to Sheley in exchange for approximately 336 grams of “ice”
methamphetamine.

      On the last controlled buy, Sheley sold approximately 112 grams of “ice”
methamphetamine to the officer, a portion of which was “fronted” resulting in the
undercover officer owing Sheley $525. A few days later, on September 10, 2019, the
undercover officer met Sheley at a prearranged location to pay off the debt. The


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
undercover officer provided Sheley with $525 in pre-recorded buy funds. Surveilling
law enforcement agents then followed Shelley to a residence in Davenport, Iowa.
The next day, agents executed a search warrant at the residence where they seized a
total of approximately 16 grams of “ice” methamphetamine. Approximately 14.4
grams of “ice” methamphetamine was found in an upstairs bedroom and in that same
bedroom was a small “lockbox.” The lockbox was described as thin silver metal with
dimensions of approximately 10 x 8 or 9 inches with a latch that had a numbered code
for a lock. Inside the box officer found THC gummies; a multi-colored purse with
$8,620 in folded currency (including $500 in pre-recorded buy funds given to Sheley
during the September 10, 2019, meeting); and an additional $5,280 in “loose”
currency. The total amount of cash inside the box was $13,900.

       Special Agent Matthew Allers, with the Iowa Department of Public Safety
Division of Narcotics Enforcement, testified at the hearing that the typical price for
methamphetamine in the area was around $3,500 to $5,000 per pound, depending on
the source of supply. He further testified that based on Sheley’s drug trafficking
activities, at the time of the search, Sheley appeared to be near the end of selling her
methamphetamine supply and preparing to “re-up or go get resupplied” with more
“ice” methamphetamine. Special Agent Allers also testified that the amount of cash
found inside the lockbox in Sheley’s residence was consistent with the
methamphetamine quantities Sheley was obtaining and redistributing.

       As to the $13,900 seized by law enforcement from Sheley’s residence, the
district court found that the undisputed facts established by a preponderance of the
evidence that the money was acquired either during the drug trafficking offenses or
within a reasonable time thereafter. See 21 U.S.C. § 853(d) (setting forth the
government’s burden and noting the presumption is rebuttable). The parties
stipulated that in May and June 2019 Sheley received checks totaling $31,752.63
from a settlement reached for injuries Sheley sustained in a car accident. The parties



                                          -3-
also stipulated that as of August 7, 2019, there was less than $10 left in Sheley’s
checking account.

       After hearing all of the evidence and the parties’ arguments, the court credited
Special Agent Allers’ testimony and found that the cash was subject to forfeiture
because the government had established by a preponderance of the evidence that the
money inside the lockbox was used or intended to be used to commit or facilitate
illegal drug activities.2 The court specifically relied on Special Agent Allers’
testimony, which established the large number of sales of “ice” methamphetamine by
Sheley during the relevant time, and the lack of any credible explanation as to why
Sheley had placed this quantity of cash all together inside the lockbox at her
residence.

       Sheley appeals, asserting she proved by a preponderance of the evidence that
the cash, with the exception of the $500 in pre-recorded buy funds, was not connected
to drug trafficking.

II.   DISCUSSION

       We review the legal conclusion of whether property is subject to forfeiture de
novo, and review the district court’s factual findings for clear error. United States v.
Beltramea, 785 F.3d 287, 290 (8th Cir. 2015). For the property to be subject to
forfeiture, the government was required to establish by a preponderance of the
evidence that the cash (1) constituted or derived from proceeds Sheley obtained,
directly or indirectly, as a result of her drug-related offenses, or (2) was used or

      2
        The district court also announced that under no scenario would Sheley be
allowed to keep any portion of the cash because if it was not subject to criminal
forfeiture, it would be put toward payment of a fine or it would be used to repay the
Criminal Justice Act (“CJA”) fund, as the court had appointed counsel to represent
Sheley under the CJA.

                                          -4-
intended to be used in any manner to commit or to facilitate drug-related offenses.
21 U.S.C. § 853(a)(1) and (a)(2). The court determined the money was subject to
forfeiture under the second provision.

       On appeal, Sheley contends that it was “more probable” or “at least equally
likely” that the cash in the lockbox was from her personal injury settlement and the
only amount proven to come from drug trafficking was the $500 in pre-recorded buy
funds. She acknowledged at argument that none of the money was accidentally
placed inside the box nor was it put there by someone else. Rather than advance a
legal argument, Sheley is essentially asking us to re-weigh the evidence. Upon our
careful review of the record, we conclude that the district court’s factual findings are
supported by the evidence in the record. Not only do we find no clear error in the
district court’s findings, but weighing the credibility of witnesses “is a duty for the
district court, and its assessment is virtually unreviewable on appeal.” United States
v. Smith, 576 F.3d 513, 516 (8th Cir. 2009) (cleaned up). The district court did not
err in determining the cash found inside the lockbox was subject to forfeiture under
21 U.S.C. § 853(a)(2).

III.   CONCLUSION

       For the foregoing reasons, we affirm the judgment of the district court.
                       ______________________________




                                          -5-